
	

116 HR 4242 RH: Greater Accountability in Pay Act
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 267
		116th CONGRESS1st Session
		H. R. 4242
		[Report No. 116–336]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2019
			Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial Services
		
		December 11, 2019Additional sponsor: Mr. Sherman
			December 11, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on September 6, 2019
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require issuers to disclose information on pay
			 raises made to executives and non-executive employees, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Greater Accountability in Pay Act. 2.Pay raise disclosuresSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
 (s)Pay raise disclosuresAn issuer required to file an annual report under this section or section 15(d), that is not an emerging growth company, shall include in such report—
 (1)the percentage increase in the median of the annual total compensation of all executive officers (as such term is defined in section 240.3b–7 of title 17, Code of Federal Regulations) of the issuer over the last completed fiscal year;
 (2)the percentage increase in the median of the annual total compensation of all employees of the issuer, excluding executive officers, over the last completed fiscal year;
 (3)the ratio of the percentage described in paragraph (1) to the percentage described in paragraph (2);
 (4)a comparison of the percentage described in paragraph (1) to the percentage change over the same period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor; and
 (5)a comparison of the percentage described in paragraph (2) to the percentage change over the same period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor..
		
	
		December 11, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
